ORDER OF DISBARMENT
This Disciplinary Action charges the Respondent, R. Michael Bruney, with professional misconduct and, by reason of the Respondent's disciplinary sanction in the State of California, invokes the jurisdiction of this Court pursuant to Ind. Admission and Discipline Rule 28(2)(b). In accordance with the procedures set forth in Ad-mis.Disc.R. 28, a Hearing Officer was appointed; a hearing was conducted; and the Hearing Officer has tendered his report. Throughout the hearing process, constructive service upon Respondent was given under Admis.Dise.R. 28(12)(d). Neither party has petitioned for review.
Upon examination of the matters now before this Court, we find that the Respondent is a member of the Bar of the State of Indiana and, accordingly, is subject to the disciplinary jurisdiction of this Court. We further find that the Respondent, at the time of the alleged misconduct, was also a member of the Bar of the State of California. On August 12, 1992, the Supreme Court of California suspended the Respondent for four years for professional misconduct involving the willful violation of the California Rules of Professional Conduct. The California decision constitutes grounds for discipline under Admis.Dise.R. 28(2)(b).
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, R. Michael Bruney, is hereby disbarred in the State of Indiana.
The Clerk of this Court is directed to strike Respondent from the roll of attorneys in the State of Indiana and forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Respondent, and such parties as set forth in Admis.Disc.R. 23(8)(d).
Costs of this proceeding are assessed against the Respondent.
/s/ Randall T. Shepard Chief Justice of Indiana
All Justices concur.